I take this distinction: If the words be that he ought to make it appear to the man; then he makes him the judge, whether relief be due or not; and it is sufficient if he makes it appear to his brothers, viz., the tenants. And this is the best means to do it. But if the words be that he ought to prove that the land is chargeable with the rent, and that relief is due, the proof ought to be by action. 7 H., 2; Fitz. Barr., 241; 19 and 15 E., 4; Sed adjournatur, postea, p. 721; Jones, 132; Bendl., 180; 3 Bulstr., 323; Roll., 370; 1 Cr., 681.